Citation Nr: 0313370	
Decision Date: 06/19/03    Archive Date: 06/24/03	

DOCKET NO.  98-05 387A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection an acquired psychiatric 
disability on a secondary basis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel
INTRODUCTION

The veteran served on active duty from July 1977 to April 
1980.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Denver, Colorado, 
Department of Veterans Affairs (VA) Regional Office (RO).  

As noted by the Board in November 2002, in October 2001 the 
veteran was found to be not competent to handle the 
disbursement of VA funds.  The veteran was informed of this 
decision that month.  He has not appealed this determination.  
Accordingly, this decision is not before the Board at this 
time.  While the veteran has been found not competent to 
handle the disbursement of VA funds, he is competent to file 
a claim with the VA.  In this regard, the Board must note 
that the veteran is represented in the claim before the Board 
at this time and he has had the opportunity to submit 
testimony before the undersigned in a videoconference hearing 
held in August 2002.  The veteran's representative was able 
to provide argument on the veteran's behalf.  Accordingly, 
the Board may proceed with the adjudication of the veteran's 
case.  

In November 2002, the Board denied the claim of entitlement 
to an increased evaluation for bilateral pes planus, 
currently evaluated as 50 percent disabling.  This issue in 
not before the Board at this time. 

As the grant on this service connection claim impacts the 
claim of entitlement to a total disability rating based on 
individual unemployability due to a service-connected 
disability, the Board is undertaking additional development 
on the issue.  A separate decision will be issued by the 
Board on the issue of entitlement to a total rating based on 
individual unemployability at a later date.




FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  It is shown that the veteran's pre-existing psychiatric 
disorder was aggravated by his service-connected foot 
condition.  


CONCLUSION OF LAW

A psychiatric condition was aggravated as the result of the 
veteran's service-connected bilateral pes planus.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.310(a) 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Assist and Notify.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002).  Under this law, VA must notify 
the claimant of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In the decision below, the Board has granted the 
veteran's claim for service connection, and therefore the 
benefits sought on appeal have been granted in full.  
Accordingly, regardless of whether the requirements of the 
VCAA have been met in this case, no harm or prejudice to the 
appellant has resulted.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-92.


II.  Background

In November 1996, the veteran contended that his feet were in 
constant pain.  Outpatient treatment records obtained by the 
RO at that time indicate sporadic treatment for bilateral pes 
planus.  Numerous nonservice-connected disorders were also 
indicated.  In March 1997, the veteran contended that the 
antidepressant medication he was taking was for chronic foot 
pain.  He indicated severe dizzy spells that interfered with 
his employment.  

A history of ethanol abuse, in remission, is reported.  The 
use of medication is also indicated.  The veteran complains 
of dizziness that was reported to be a side effect of the 
medication.  

In September 1997, the veteran contended that he was unable 
to secure any type of employment due to the side effects 
caused by the medication used to treat his service-connected 
condition.  Records from the Social Security Administration 
(SSA) were obtained, indicating that the veteran has a sixth 
grade education.  It was reported that he had a chronic 
physical disorder of the musculoskeletal system (the feet) 
and a chronic mental disorder diagnosed as an affective 
disorder.  It was stated that these disorders prevent the 
veteran from performing a full range of work beyond the level 
of light.  

In November 1997, the RO received a communication from the 
veteran's psychiatrist.  It was indicated that the veteran 
has been diagnosed with a bipolar mood disorder, post-
traumatic stress disorder (PTSD) and alcohol dependence in 
full remission.  Depression was also indicated.  It was 
reported that it was difficult to say why the symptoms of 
these mental illnesses are present.  It was notable however, 
in the opinion of the psychiatrist, that the veteran 
repeatedly linked his isolated behavior to his physical 
disability (the bilateral foot disorder).  

Additional outpatient treatment records indicate treatment 
for several nonservice-connected disorders.  On VA evaluation 
in December 1997, a history of alcohol abuse was noted.  A 
detailed evaluation was performed.  The examiner stated, in 
pertinent part:

This examiner finds no particular basis 
to hold the veteran's flat feet 
responsible for his depression.  . . . 
The examiner does not find evidence that 
the veteran's current depression or any 
of his other symptoms psychiatrically are 
secondary to his flat feet.

In July 1998, the veteran's private physician stated that it 
was difficult if not impossible to determine the impact of 
the veteran's service-connected disability on his psychiatric 
symptoms.  Even so, it was reported that it was quite clear 
that the veteran focuses on chronic pain that he experiences 
as a result of his disability.

In August 1998, the RO received a statement from a friend of 
the veteran who indicated that the veteran's flat feet 
condition was getting worse each year. 

The RO wrote to the veteran's psychiatrist.  The RO noted the 
psychiatrist's opinion that the veteran's mental illness was 
significantly influenced for the worse by his service-
connected foot pain.  The physician was asked to provide 
additional information regarding this medical opinion.  

In November 1998, the RO received a statement from W.F.H., 
Ph.D., a psychologist team leader from the Denver Mental 
Health Center.  It was his opinion that the veteran was 
experiencing the combined affects of a sequence of events 
that had occurred in his life.  The first of these events was 
the physical injury the veteran suffered while in the service 
with the subsequent chronic pain.  It was indicated that the 
veteran had developed a serious depression as a function of 
the debilitating affects of this pain and the limitations of 
his activities imposed by the injury and the pain.  It was 
indicated that this had greatly increased his vulnerability 
to PTSD.  

In November 1998, it was indicated the veteran's psychiatric 
care had been transferred to Denver Health.  This physician 
also indicated that the veteran had considerable dysfunction 
that likely precipitated his depression.  

In January 1999, another health care provider indicated that 
the veteran suffered from a series of psychiatric disorders 
as well as chronic foot pain.  It was reported that the 
veteran had clearly experienced symptoms of depressed mood 
and psychoses for an extended time period.  It was reported 
that it was difficult to tell which symptoms came first, the 
mood symptoms or the psychotic symptoms.  Therefore, it was 
difficult to distinguish the different types of psychiatric 
disorders the veteran suffered.  At any rate, it was the 
opinion of the physician that the veteran's depressive 
symptoms, isolation, anhedonia, poor concentration, decreased 
energy, decreased motivation and difficulty with sleep 
fluctuate daily based on the amount of foot pain that he 
experiences.  

The physician stated, in pertinent part:

You may note that Rule out Malingering is 
also listed above.  The term "Rule out" 
is the psychiatrist's way of saying 'I am 
suspicious that this condition may exist, 
but I am not sure of it.'  I have listed 
Malingering as something that I am 
suspicious of because [the veteran] 
stands to gain from exaggerating the 
symptoms of his mental and/or physical 
illness financially and because his 
complaints of pain don't seem to be 
consistent with his physical illness.  I 
would be medically irresponsible to not 
consider malingering in this case.  Even 
so, I am equally convinced that [the 
veteran] is in a great deal of real 
psychiatric distress and that a lot of 
this distress is exacerbated by his 
perceived physical disability and loss of 
function.

On VA psychiatric evaluation in June 2000, the examiner 
reported that he had reviewed previous medical records with 
regard to the opinion that there was a clear relationship 
between the veteran's flat feet and resulting major 
depression and PTSD.  The examiner stated that he believed 
this picture to be "very cloudy."  The veteran was 
diagnosed with a schizoaffective disorder.  A probable mixed 
personality disorder and alcohol abuse was also indicated.  
There was also "good evidence of malingering at some 
points."  Chronic foot pain was also indicated.  A Global 
Assessment of Functioning of 50 was found.  The examiner did 
not include a differential Global Assessment of Functioning 
because he did not believe that this condition is related to 
military service or his service-connected flat foot disorder.  

At a hearing before the undersigned in August 2002, the 
veteran reiterated his contentions that his psychiatric 
disability has been caused or aggravated by his service-
connected flat foot disorder.  The veteran stated that he had 
not been employed for seven years.  He indicated that he 
could stand for approximately 15 minutes.

In November 2002, the Board sought additional development of 
this issue.  On VA examination in March 2003, the examiner 
found the veteran's depressed mood is at least as likely as 
not aggravated by his service connected foot condition.

III.  Entitlement to Service Connection for an Acquired 
Psychiatric Disability on a Secondary Basis.

Service connection may be granted if the evidence shows that 
a disability was incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  Further, under the law, a disability 
that is proximately due to or the result of a service-
connected disease or injury shall be service connected.  
38 C.F.R. § 3.310(a).  The veteran maintains that he has a 
psychiatric disability as the result of his service-connected 
flat feet.  

In this case, it is clear that the veteran has a severe 
nonservice connected psychiatric disability.  However, based 
on a detailed review of the medical evidence of record, the 
Board finds that the medical opinions, when taken as a whole, 
would support the conclusion that the veteran's psychiatric 
disorder has been at least mildly aggravated by his bilateral 
foot problem.  

This decision does not imply that all of the veteran's 
psychiatric difficulties are related to his military service 
or the service connected foot disorder.  The U.S. Court of 
Appeals for Veterans Claims (Court) in Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) held that the term "disability" as 
used in 38 U.S.C.A. § 1110 refers to an "impairment of 
earning capacity, and that such definition mandates that any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, shall be 
compensated." Consequently, the Court concluded that 
"pursuant to § 1110 and § 3.310(a), when aggravation of a 
veteran's non-service-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation." Id.

In this case, when it has been found that a nonservice-
connected disability has been aggravated by a service-
connected disability, the VA will initially need to make 
three distinct determinations:  

(1)	The nature and extent of the disability prior to 
aggravation by the service-connected disability.  The 
VA must essentially determine what the veteran's 
disability would have been if the service-connected 
disability did not exist.  A separate evaluation 
utilizing the rating schedule of this "baseline" 
would be appropriate.
(2)	The nature and extent of the current disability.
(3)	The degree of disability (but only that degree) over 
and above the degree of disability existing prior to 
the aggravation. 

This issue of the nature and extent of the psychiatric 
disorder caused by the veteran's bilateral foot pain is not 
before the Board at this time.  The above is cited only as 
guidance and to explain the reasons for the Board's 
determination in this case.   


ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, service connection for an acquired 
psychiatric disorder on a secondary basis due to aggravation 
is granted.   



		
	M. L. NELSEN
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

